DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 March 2021 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention    may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall (4,531,733).
Claim 1, Hall discloses a base (base member 240) comprising:



    PNG
    media_image1.png
    454
    1000
    media_image1.png
    Greyscale


b) an insert (lower portion formed of plate 264, rubber edges 266, rubber pieces 268) including a body having an upper surface insertable into the recess and including a number of studs (prongs 260 and locator element 270 which is received in 254) removably insertable within the bores in the top structure and a lower surface including a number of posts (head studs 269, corrugations 264G) thereon adapted to engage a ground surface on which the insert is positioned (figures 14A, 14B, 15 and 16).

    PNG
    media_image2.png
    844
    615
    media_image2.png
    Greyscale


Hall discloses the insert having a number of posts and the top surface having a recess and a number of bores (see-reproduced figure) which removably receive the posts positioned on the upper surface of the insert.  In any event, the Applicant has not expressed any criticality in the manner in which the two parts are connected.  Any arrangement effective for securely connecting one structure to another would have been considered suitable to the invention, lacking any expressed advantage in one arrangement over the other.  Such an arrangement would have been obvious to try since there are a finite number of predictable and known options within the technical grasp of one of ordinary skill in the art. 
Claim 3, Hall shows the posts (269, 264G) are spaced about the lower surface of the insert (figures 14A, 14B, 15).
Claim 4, Hall shows the posts (269, 264G) are    formed integrally with the insert.
Claim 5, Hall shows the posts (269, 264G) each include a tip (figures 14A, 14B, 15) opposite the insert.
Claim 9, Hall shows the studs (260) are slidably inserted within the bores (figures 14A, 14B) in the top structure (241).  
Claim 10, During normal use and operation of the Hall device, the method steps set forth by applicant in the claim is inherently provided. Note the rejection of claim 1.
Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (4,531,733).
Claims 6 and 7, Hall discloses the claimed device with the exception of the posts including a number of angled fins extending outwardly form the posts.  It is common knowledge in the art 
It is noted:
The common knowledge or well known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
357,675 Keating shows the upper surface of a base may be removably connected to the lower surface of the base using stud and bore connection (see-reproduced figure).

    PNG
    media_image3.png
    586
    1025
    media_image3.png
    Greyscale

4,062,140 Meyer et al also teaches and shows the upper and lower frame segments may be connected using stud and bore connection (see-reproduced figure).

    PNG
    media_image4.png
    308
    601
    media_image4.png
    Greyscale

5,415,394 Hall further shows and  teaches that the upper and lower base using combination of recess 80 and fastener 84 (see reproduced figure).


    PNG
    media_image5.png
    926
    1157
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
24 March 2021